DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hathaway (US 4,139,131 A).
Regarding claim 1, Hathaway discloses a carrying device (Figs. 1 and 2) having an accommodating body (22) for accommodating a baby or infant (C), wherein the accommodating body (22) has an inner side (Fig. 4) and an outer side (Fig. 6) and is designed such that at least one region of the rear side of a baby or infant can be accommodated and/or supported in the accommodating body (Figs. 1 and 2), and having a harness system (70/70a) for fastening the accommodating body on a person (Figs. 1 and 2), characterized in that the accommodating body has a central part with an upper end (24), with a lower end (proximate 37), with a left-hand side edge and with a right-hand side edge (25/26), and also has a left-hand cloth band and a right-hand cloth band (noting portions of 70/70a that extend along side portions of 22), wherein, in the region of the upper end, the central part has a left-hand pull-through channel, through which the left-hand cloth band is guided, and a right-hand pull-through channel, through which the right-hand cloth band is guided (30a/33),  wherein the region of the upper end of the central part is mounted for displacement along the left-hand and right-hand cloth bands (Fig. 6) by way of the left-hand and right-hand pull-through channels.
Hathaway discloses (Shown below in Annotated Fig. 6) in the region of the lower end of the central part, the left-hand and right-hand cloth bands (LB/RB) are connected to one another via a U-shaped cloth loop (U, noting the portions of material making up straps 70/70a that are disposed below line 1), wherein the U-shaped cloth loop is connected to the lower end of the central part.

    PNG
    media_image1.png
    370
    348
    media_image1.png
    Greyscale

Hathaway demonstrates (shown above in Annotated Fig. 6) the U-shaped cloth loop (U) forms a seat recess for the bottom and the thighs of a baby or infant accommodated in the carrying device (Noting Annotated Fig. 6, in view of Figs. 1 and 2). Examiner further notes Col. 4, Ll. 65-66 of Hathaway, which states “It will be noted that the body portion 22 and the strap 70 defines a padded seat for the child” referring to the configuration of Figs. 1, 2, and 6. Thereby, the portion of 70 attached at portion 37 and extending up to the loops 30 is considered to be sized to support the bottom and thighs of a baby accommodated in the device.
Regarding claim 2, Hathaway discloses  the left-hand and right-hand pull-through channels (30a) are located opposite one another and are each arranged laterally, and oriented vertically, on the central part (Fig. 6).
Regarding claim 3, Hathaway discloses the left-hand cloth band (either 70 or 70a), in the region of the lower end of the central part, is connected to the left- hand side edge (noting the connection at 37, and noting that the left and right side edges generally converge at a lower portion) of the central part and, in the region of the upper end of the central part, runs in an unfastened state adjacent to the left-hand side edge of the central part and also through the left- hand pull-through channel (noting Figs. 4 and 6), and in that the right-hand cloth band, in the region of the lower end of the central part, is connected to the right-hand side edge of the central part (noting the connection at 37, and noting that the left and right side edges generally converge at a lower portion) and, in the region of the upper end of the central part, runs in an unfastened state adjacent to the right-hand side edge of the central part and also through the right-hand pull-through channel (noting Figs. 4 and 9).
Regarding claim 4, Hathaway discloses the left-hand cloth band is mounted in a gathered state in the left-hand pull-through channel and the right-hand cloth band is mounted in a gathered state in the right-hand pull-through channel (Fig. 6, to the degree that channels 30a will exert some force on the outside of the straps 70/70a and cause them to gather if the straps were pulled generally toward the left or right sides).
Regarding claim 5, Hathaway discloses a fanning out of the left-hand and right-hand cloth bands (Figs. 1, 2, and 6) in each case beneath the pull-through channels is utilized for the purpose of forming the seat recess of the accommodating body (noting the flat portion of the bands contact the baby and act as a seat).
Regarding claim 6, claim 6 is considered to be a product by process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). To this degree Hathaway discloses a set of passageways substantially similar to the passageways of the present invention but is silent with respect to how they are formed.
Regarding claim 7, Hathaway demonstrates a carrier such that that the main tensile forces run through the laterally arranged cloth bands, that is to say in particular they do not run centrally in a vertical direction over the back of the baby (as they well extend through the straps 70/70a and around the edges of the carrier).
Regarding claim 10, Hathaway demonstrates the bottom of a baby or infant (C) accommodated in the carrying device is encompassed in the transverse direction, in particular from left to right, by the U-shaped cloth loop (Noting Annotated Fig. 6, in view of Figs. 1 and 2), in particular by the cloth loop (U) being oriented transversely to the bottom of a baby or infant {B} accommodated in the carrying device.
Regarding claim 11, Hathaway demonstrates the left-hand and right-hand cloth bands (LB/RB) and also the U-shaped cloth loop (U) are formed from a cloth element (Annotated Fig. 6).
Regarding claim 12, Hathaway discloses the region of the U-shaped cloth loop, the cloth element has padding (Col. 4; Ll. 37-42).
Regarding claim 13, Hathaway discloses that the U-shaped cloth loop (U) has, at least to some extent, a number of fabric layers (noting the cloth loop is made up of strap 70 which is a tube, thereby having at least 2 layers of material).
Regarding claim 14, Hathaway discloses the left-hand and right-hand cloth bands (LB/RB) and also the U-shaped cloth loop (U) together form a seat loop or seat swing for the baby or infant accommodated in the carrying device (Annotated Fig. 6 above).
Regarding claim 15, Hathaway discloses the left-hand and right-hand cloth bands (LB/RB) merge into the harness (H), or are connected to the harness (H), in each case above the left-hand and right-hand pull-through channels (Annotated Fig. 6).
Regarding claim 16, Hathaway discloses the left-hand and right-hand cloth bands (LB/RB) merge into a shoulder strap of the harness, or are connected to a shoulder strap of the harness, or form a shoulder strap of the harness, in each case above the left-hand and right-hand pull-through channels (Annotated Fig. 6).
Regarding claim 17, Hathaway discloses the left-hand and right-hand cloth bands (LB/RB) form free cloth ends in each case above the left-hand and right-hand pull-through channels, said cloth ends forming knottable shoulder straps of the harness (Fig. 6).
Regarding claim 21, Hathaway discloses for the purpose of shortening the accommodating body, the upper end of the central part is designed such that it can be folded over downward (noting the material of flexible and foldable).
Regarding claim 22, Hathaway discloses an upper region of the left-hand and right-hand pull-through channels (30a) is of cuff-form design (noting it is a closed loop similar to a cuff) having a radially non-closed shape to the degree that the upper portion can be folded down in a cuff style, and a lower region of the left-hand and right-hand pull-through channels is of radially closed design in each case (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway (US 4,139,131 A) in view of Elf (US 4,428,514 A).
To the degree that it can be argued that Hathaway fails to teach or disclose the left hand channel and right hand channel as claimed in claim 6. 
Additionally, Elf teaches the ability to form a passage through which a strap extends formed by a flap of material extending past the edge of what would become the finished device, and folded back and sewn to form said loop (Fig. 2, 9; Col. 3; Ll. 1-7).
It would have been obvious to take the device of Hathaway and create the passageways using a known method of forming, i.e. by folding a flap and sewing an opposite edge (as demonstrated by Elf), or alternatively, attaching a separate piece of material sewn at two edges because such a choice would have been a mere choice of one of the well-known passage creation methods in the art and would have produced predictable results. 

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway (US 4,139,131 A) in view of Prieller (EP 2810587 B1).
Regarding claim 18, Hathaway does not specifically disclose in the region of the lower end of the central part and/or in the region of the U-shaped cloth loop, the accommodating body is connected to a hip strap.
Prieller teaches the ability to have a similar baby carrier including a hip belt attached to a lower end of a central part of a baby carrier body (6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hathaway and attach a hip belt to al lower end of the central part because such a change would allow for an additional strap to attach the carrier to a user, thereby helping to prevent the carrier from being displaced accidently relative to the wearer. Further including a hip belt would allow for the weight of the carrier and the baby to be further dispersed along the body of the wearer thereby improving comfort.
Regarding claim 19, modified Hathaway discloses the U-shaped cloth loop has a seat edge which projects beyond the hip strap (noting the U-shaped cloth loop will project beyond some dimension of the hip strap).
Regarding claim 20, modified Hathaway discloses for the purpose of reducing the size of the seat, the seat edge is designed such that it can be folded in in the direction of the inner side of the accommodating body (noting it is flexible and foldable).

Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hathaway fails to teach or disclose features of claims 8 and 9 that have been moved to claim 1. Examiner respectfully disagrees. Applicant argues that Figure 6 does not illustrate a body or how the baby is held in the carrier, and that fig. 6 illustrates a very thin cloth loop that is incapable of supporting a baby or infant’s bottom and thighs, and that the actual support of the baby or infant comes from the central part 22 and that the strap 70 does not support the baby’s thighs. Examiner notes that Fig. 6 is pointed to in order to show the configuration where the portions of 70 are configured in a U-shaped cloth loop as claimed. Examiner notes Col. 4, Ll. 65-66 of Hathaway, which states “It will be noted that the body portion 22 and the strap 70 defines a padded seat for the child” referring to the configuration of Figs. 1, 2, and 6. Thereby, the portion of 70 below the loops 30 and connected to the portion 22 by stitches 37 is considered to be sized to support the bottom and thighs, to at least some degree, of a baby accommodated in the device. Further regarding Fig. 10, portions of 70 extend under and form support for horizontal portion of 22 thereby providing support thereto.
Applicant further discusses the configuration of the device as shown in Fig. 11, Examiner notes that the configuration of Fig. 11 is not relied on for the present rejections.
Examiner notes that the rejection is not based on a modification of Hathaway to get to the limitations of a sear recess sized to support the bottom and thighs of a baby or infant. 
Applicant argues that claim 6 is not a product by process claim, Examiner respectfully disagrees as the claim language includes limitations on how a left and right pull though channels are formed rather than the resulting structure.  To this degree similar loops formed by another process are considered to meet these limitations.
Regarding the alternate rejection of claim 6, Applicant has challenged the Official Notice. The Elf reference is provided as a teaching of a well-known alternate method of forming a loop at the side edge of a baby carrier, shown by folding a portion that during manufacture extends past the edge of the carrier and sewing an edge opposite the fold to form a loop through which a strap can extend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734